Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: flame rod 20 page 7 line 14
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lovascio (US Publication No. 20100116226) in view of Kahlke (US Patent No. 6129545) and Moore (US Patent No. 5355841).
Lovascio teaches a water heating apparatus (Figure 1, 1): comprising a fan (2) which supplies combustion air (the input of the air-gas mixture from the fan); a chamber case (7) which is connected to the fan (2) and in which an air-fuel mixture is formed in a chamber (4) inside the chamber case; a inverse combustion type burner (3) which burns the air-fuel mixture supplied from the chamber (4, paragraph 0020); a heat exchanger (5) which has a case (7) and in which combustion gas generated in the burner (3) is supplied into the case to heat water (paragraph 0025);
However, Lovascio fails to teach and a sealing member which is mounted between a first peripheral flange of the chamber case and a second peripheral flange of the case, wherein the burner is set inside the case, and an outer peripheral flange provided on the burner is fixed to an inner wall surface of the case.  
[AltContent: textbox (Lovascio: Figure 1)]
    PNG
    media_image1.png
    764
    459
    media_image1.png
    Greyscale

Kahlke teaches and a sealing member (12 or 13) which is mounted between a first peripheral flange of the chamber case (16) and a second peripheral flange of the case (14, column 4 lines 28 to 36) to provide an improved gas burner (column 2 lines 36 to 37).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the teachings of Lovascio to include a sealing member which is mounted between a first peripheral flange of the chamber case and a second peripheral flange of the case in view of the teachings of Kahlke to provide an improved gas burner.
[AltContent: textbox (Kahlke: Figure 1)]
    PNG
    media_image2.png
    522
    498
    media_image2.png
    Greyscale

Moore teaches wherein the burner (92, 94, 96) is set inside the case (44, 86), and an outer peripheral flange (annotated Figure 4) provided on the burner (92, 94, 96) is fixed to an inner wall surface (32, skirt) of the case (44, 86) to provide a water heater which economically extracts the maximum amount of heat from flue gases (column 2 lines 21 to 23). 
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the burner is set inside the case, and an outer peripheral flange provided on the burner is fixed to an inner wall surface of the case in view of the teachings of Moore to provide a water heater which economically extracts the maximum amount of heat from flue gases.

[AltContent: textbox (Moore: Figure 4)]
    PNG
    media_image3.png
    412
    653
    media_image3.png
    Greyscale

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lovascio (US Publication No. 20100116226) in view of Kahlke (US Patent No. 6129545) and Moore (US Patent No. 5355841) as applied to claim 1 in further view of Rodgers (US Patent No. 5520536).
Regarding claim 2, the combined teachings teach the invention as described above but fail to teach wherein a holding flange capable of holding the outer peripheral flange of the burner from an side below is provided on the inner wall surface of the case of the heat exchanger, and the outer peripheral flange of the burner is fixed to the inner wall surface of the case or the holding flange by brazing. 
Moore further teaches wherein a holding flange (36) capable of holding the outer peripheral flange (annotated Figure 4) of the burner (92, 94, 96) from an side below (annotated Figure 4) is provided on the inner wall surface of the case (32, skirt) of the heat exchanger (10) to provide a water heater which economically extracts the maximum amount of heat from flue gases (column 2 lines 21 to 23).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein a holding flange 
Rodgers teaches and the outer peripheral flange (40, 42) of the burner (30) is fixed to the inner wall surface of the case or the holding flange (44, 46 are flanges of a body) by brazing (column 4 lines 5 to 11) to provide a premixed gas combustion burner having the mechanical strength of a metal burner (column 2 lines 35 to 36, for clarity: Rodgers teaches metal flanges on burners being welded is known in the art).
[AltContent: textbox (Rodgers: Figure 3)]
    PNG
    media_image4.png
    252
    334
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings teach the invention as described above to include and the outer peripheral flange of the burner is fixed to the inner wall surface of the case or the holding flange by brazing in view of the teachings of Rodgers to provide a premixed gas combustion burner having the mechanical strength of a metal burner.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lovascio (US Publication No. 20100116226) in view of Kahlke (US Patent No. 6129545) and Moore (US Patent No. 5355841) as applied to claim 1 in further view of Beckett (US Patent No. 4206805) and Broach (US Patent No. 4101265). 
Regarding claim 3, the combined teachings teach the invention as described above and further teach wherein the heat exchanger (5) includes a plurality of heat transfer tubes (6b) provided to cross an inside of the case (paragraph 0025 and Figure 1), a plurality of heat transfer fins (18) through which the plurality of heat transfer tubes (6b) are inserted (Figure 1 and paragraph 0026) but fails to teach and a plurality of cooling pipes which cools the case, and at least some of the plurality of cooling pipes are set at positions closer to the chamber than the burner.  
Beckett teaches and a plurality of cooling pipes (36, 34, 32, 30) which cools the case (38, column 2 lines 19 to 38) to heat domestic hot water for home heating or for tap use (abstract).
[AltContent: textbox (Beckett: Figure 1)]Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include and a plurality of cooling pipes which cools the case in view of the teachings of to heat domestic hot water for home heating or for tap use.

    PNG
    media_image5.png
    300
    270
    media_image5.png
    Greyscale

Broach teaches and at least some of the plurality of cooling pipes (36) are set at positions closer to the chamber (annotated Figure 2) than the burner (14) to reduce the flue gas temperature existing the envelope for a corresponding increase in overall thermal efficiency of the equipment (column 4 line 61 to column 5 line 8). 

[AltContent: textbox (Broach: Figure 2)]
    PNG
    media_image6.png
    401
    558
    media_image6.png
    Greyscale

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lovascio (US Publication No. 20100116226) in view of Kahlke (US Patent No. 6129545), Moore (US Patent No. 5355841) and Rodgers (US Patent No. 5520536) as applied to claim 2 in further view of Beckett (US Patent No. 4206805) and Broach (US Patent No. 4101265).
Regarding claim 4, the combined teachings teach the invention as described above and further teach wherein the heat exchanger (5) includes a plurality of heat transfer tubes (6b) provided to cross an inside of the case (paragraph 0025 and Figure 1), a plurality of heat transfer fins (18) through which the plurality of heat transfer tubes (6b) are inserted (Figure 1 and paragraph 0026), but fail to teach and a plurality of cooling pipes which cools the case, and at least some of the plurality of cooling pipes are set at positions closer to the chamber than the burner.

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include and a plurality of cooling pipes which cools the case in view of the teachings of to heat domestic hot water for home heating or for tap use.
Broach teaches and at least some of the plurality of cooling pipes (36) are set at positions closer to the chamber (annotated Figure 2) than the burner (14) to reduce the flue gas temperature existing the envelope for a corresponding increase in overall thermal efficiency of the equipment (column 4 line 61 to column 5 line 8). 
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include and at least some of the plurality of cooling pipes are set at positions closer to the chamber than the burner in view of the teachings of Broach to reduce the flue gas temperature existing the envelope for a corresponding increase in overall thermal efficiency of the equipment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tyler (US Publication No. 20120285399) teaches a gas hot water heater preheater.
Smelcer (US Patent No. 8286594) teaches a gas fired modulating water heating appliance.
Kim (US Publication No. 20150241130) teaches a condensation heat exchanger having a dummy pipe. 
Bartz (US Patent No. 5494003) teaches a water heater with perforated ceramic plate infrared burner.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441.  The examiner can normally be reached on M-R 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762